DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
Claims 1 and 3-20 are allowed.  The following is an examiner’s statement of reasons for allowance: 

The prior art of record fails to teach or render obvious a piston ported two-stroke compression ignition engine with a temperature sensor mounted in the cylinder head that outputs a signal to a controller which controls a heater in the combustion chamber to increase or decrease the temperature of the cylinder based on the output of the temperature sensor and a temperature threshold, all of which happens while the engine is running and the piston is reciprocating in the cylinder, as is claimed in claim 1.  

Claims 11, 16, and 17 are allowable because they recite similar limitations.  Claims 3-10, 12-15, and 18-20 are allowable based on their dependence on an allowed claim.  

The closest prior art of record is Pouring et al. (PG Pub 2014/0209057) which teaches an engine with a heater in the cylinder head and controller that controls the heater, but does so continuously and does not perform the control based on a threshold temperature and does not teach a compression ignition engine.  Additionally, To et al. (PG Pub 2013/0152894) teaches the claimed controller, but does so for a four-stroke engine with poppet valves, and does not explicitly teach a temperature sensor mounted in the cylinder head.  A combination of these references would not be obvious and additional details in the claims would require additional references cited in previous office actions and the attached PTO-892, further pointing to the patentablity of the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN E SCHARPF whose telephone number is (571)270-5304.  The examiner can normally be reached on Monday - Friday 7:30am-4:30pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pat Wongwian can be reached on 571-270-5426.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/LOGAN M KRAFT/Supervisory Patent Examiner, Art Unit 3747